Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 and 45-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the instant specification, the different means are discussed, but no corresponding structure is provided for the means.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 16, 27, 38, 48, and 58 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With regard to claims 5, 16, 27, 38, 48, and 58, the instant claims each provide wherein the indication is a profile signal, where the instant specification describes signals in similar terms as an indication, and thus fails to further limit from the indication of the independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over “New in HTTP Live Streaming (HLS): Common Media Application Format” posted on 7/13/2016 at < https://web.archive.org/web/20180520203854/http://www.unified-streaming.com/blog/new-http-live-streaming-hls-common-media-application-format> (Unified Streaming) in view of US 2019/0104316 (Da Silva Pratas Gabriel).
With regard to claim 1, Unified Streaming discloses a method of data processing, comprising:
identifying structures associated with first media, wherein the first media is associated with a first streaming format (Unified Streaming: Paragraphs joining pages 2-3.  Unified Streaming discloses the use of CMAF.);
generating a streaming manifest for the first media, wherein the streaming manifest maps structures associated with the first media to structures associated with a second streaming format (Unified Streaming: Page 5, “Manifest Generation”.  The manifest generated serves to allow presentation for HLS and MPEG DASH from the CMAF format.).
Unified Streaming fails to disclose, but Da Silva Pratas Gabriel teaches including an indication with the streaming manifest, wherein the indication identifies the streaming profile used to map the structures associated with the first media to the structures associated with the second streaming format (Da Silva Pratas Gabriel: Page 9, Table 3, Line 7, profiles=”urn:mpeg:dash:profile:isoff-on-demand:2011”>.  This line in the manifest serves to identify a MPEG-DASH On Demand profile.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to include 

With regard to claim 2, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the mapping of the structures associated with the first media to the structures associated with the second streaming format is based on a set of information included in a streaming profile (Da Silva Pratas Gabriel: Page 9, Table 3, Line 7, profiles=”urn:mpeg:dash:profile:isoff-on-demand:2011”.  One of ordinary skill in the art would have recognized that a profile in MPEG DASH was used for the MPEG DASH format, which is mapped from the CMAF format.).

With regard to claim 3, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the set of information is a set of rules (Unified Streaming: Page 3, Paragraph 3, CMAF media encoding and mezzanine format.  The profiles provide the settings used for the encoding, where the “rules,” as claimed, can refer to “constraints” or “constructs” that indicates the content provided in the manifest is content that conforms to constructs encoded based on the first streaming format… (Specification: Paragraph [0045]), where the providing of the settings used would meet the typical use of the term “constraints” of “constructs” (and, as Applicant’s disclosure has provided a broader use of the term “rule” (e.g. specifying a condition and an action”), would meet the claimed “rules” as well).).

With regard to claim 4, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the streaming manifest is used to create a media presentation, and wherein segments of the media presentation conform to the streaming format (Unified Streaming: Pages 3-4 and Da Silva Pratas Gabriel: Paragraph [0019].  The manifest file is used on the client to present the media content (create a media presentation).).

With regard to claim 5, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the indication is a profile signal (Da Silva Pratas Gabriel: Page 9, Table 3, Line 7, profiles=”urn:mpeg:dash:profile:isoff-on-demand:2011”>.  In the instant specification, the term “signal” is not well defined, where paragraph [0049] presents that a profile indication (e.g. a profile signal) can be transmitted to the manifest server, where the indication can be included as part of the manifest or transmitted along with the manifest.  It appears that the signal is not well distinguished from an indication.  If Applicant intends for the indication to not be a part of the manifest, the instant claim should be amended to reflect this.).

With regard to claim 6, Unified Streaming in view of Da Silva Pratas Gabriel teaches that the indication is in the streaming manifest (Da Silva Pratas Gabriel: Page 9, Table 3, Line 7, profiles=”urn:mpeg:dash:profile:isoff-on-demand:2011”>).

With regard to claim 7, Unified Streaming in view of Da Silva Pratas Gabriel teaches that the first streaming format is at least one of an encapsulation format, a packaging format, or a common media application format (CMAF) (Unified Streaming: Paragraphs joining pages 2-3).

With regard to claim 8, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the streaming manifest corresponds to a Dynamic Adaptive Streaming over HTTP (DASH) media presentation description (MPD), the streaming profile corresponds to a DASH profile, or a streaming MPD corresponds to a DASH MPD (Unified Streaming: Pages 3-4 and Da Silva Pratas Gabriel: Page 9, Table 3, Line 7, profiles=”urn:mpeg:dash:profile:isoff-on-demand:2011”>).

With regard to claim 9, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the streaming manifest corresponds to at least one of an HTTP Live Streaming (HLS) manifest, the streaming profile corresponds to an HLS profile, or a streaming MPD corresponds to an HLS MPD (Unified Streaming: Page 4, Paragraph 1.  The second format can be HLS, where in this case, the profile and manifest would be HLS profiles and manifests.).

With regard to claim 10, the instant claim is substantially within the scope of claim 3, and is thus rejected for similar reasons (as “rules” is shown to be the same as “constraints” or “constructs” in the instant specification.).

With regard to claim 11, Unified Streaming in view of Da Silva Pratas Gabriel teaches that the identifying of the structures associated with the first media is based on using a second streaming manifest that includes a second profile signal (Unified Streaming: Page 3: “CMAF media encoding and mezzanine format”.  The CMAF format includes a profile defining exact codec settings to use.).

With regard to claims 12-65, the instant claims are substantially similar to claims 1-11, and are rejected for similar reasons (It is noted that claims 1-34 are from the perspective of a device on the network side (e.g. server) and claims 35-65 are from the perspective of a recipient device (e.g. client), where the different sets of claims all refer to substantially similar subject matter.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444